COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-16-00205-CV


In the Matter of J.B., Jr.                §   From the 323rd District Court

                                          §   of Tarrant County (323-102791-16)

                                          §   April 27, 2017

                                          §   Opinion by Justice Kerr


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s commitment order. The commitment order is

modified to reflect that J.B., Jr. was born on the “2ND day of November, 2001.” It

is ordered that the commitment order of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr